Title: To John Adams from Jeduthun Baldwin, 20 April 1776
From: Baldwin, Jeduthun
To: Adams, John


     
      Sir
      New York April 20. 1776
     
     Soon after I came to this place I took the freedom to write you. I once more ask leave to inform you that this morning I am to set out for Quebeck. I leave this place so well fortified, that there is little to fear from the Enemys coming here, and good Batteries on Each side of the narrows, on Long Island, and on Straton Island, would, affectually secure this harbour, and River, as the distance acrosst the water from the places which the batteries are to be built, (or may be) is about ¾ Rods. The Forts on the Heights will not be more than one Mile and a Quarter a part, acrosst the water. I was down 2 Days agon and took the Distance. I suppose that works will be erected there, but dont know the determination of the General. When I received orders to go to Quebeck, Genl. Washington said that he would write again to the Congress with respect to my wages, that he was sencible that the pay I had received was not equal to the service, and that I was to be Chief Engineer at Quebeck, which I suppose will be submitted to the determination of the Honble. Congress. Your influence and intrest in this matter will Oblige your most Obedient Very Humble Servant,
     
      Jeduthun Baldwin
     
    